DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 and 05/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a) as being anticipated by Finkner et al. (7,669,394).
 	Finkner et al. in figures 1-8, disclose a grass mowing machine (3) comprising a vehicle body frame (6) supported on a ground surface via a wheel unit (7), a mower deck (4) incorporating a rotary cutter blade, a coupling mechanism (not number, see figure 2) for coupling the mower deck to the vehicle body frame with allowing a lateral displacement of the mower deck in a vehicle body transverse direction. Finkner et al. also disclose a mower electric motor (28) attached to the mower deck and configured to feed rotary power to the rotary cutter blade. Finkner et al. also disclose a displacement operation mechanism (2) for laterally displacing the mower deck in the vehicle body transverse direction in operative association with the coupling mechanism.  
 	Regarding claim 2, Finkner et al. in figure 3, disclose the coupling mechanism comprising a suspension mechanism for suspending the mower deck from the vehicle body frame.  
 	Regarding claim 3, Finkner et al. in figure 3, disclose the suspension mechanism including a vehicle body bracket (8) fixed to the vehicle body frame and a mower bracket (19) fixed to the mower deck and a mower link (2b) coupled by a pin (56) coupling to the vehicle body bracket and the mower bracket. T18he pin coupling is configured to allow a lateral displacement of the mower bracket in the vehicle body transverse direction relative to the vehicle body frame.  
 	Regarding claim 4, Finkner et al. in figure 1, disclose the displacement operation mechanism including an operational unit (13) supported to the vehicle body frame and a displacement conversion mechanism for converting an operational displacement of the operational unit to a lateral displacement of the mower deck. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Finkner et al. as applied to claim 1 above, and further in view of Iida et al. (9,309,967).
  	Finkner et al. in figure 1, disclose the operational unit, but fail to show a pedal unit operated by a driver's foot and the operational displacement comprises a step-on displacement of a pedal.  
 	Iida et al. in figures 1-13, disclose a gearshift mechanism and working vehicle comprising a pedal unit having a first pedal (60b) and a second pedal (60f). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Finkner et al. by further comprising the pedal unit disclosed by Iida et al. in order to improve the operability of the user.
 	Regarding claim 6, the combination of Finkner et al. and Iida et al. disclose the pedal unit including the first pedal and the second pedal and the displacement conversion mechanism is configured to convert a step-on displacement of the first pedal into a lateral displacement in one direction of the mower deck and to convert a step-on displacement of the second pedal into a lateral displacement in the other direction of the mower deck.  
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Finkner et al. as applied to claim 1 above, and further in view of Matsumoto et al. (2016/0014956).
 	Regarding claim 7, Finkner et al. in figure 3, disclose the grass mowing machine, but fail the traveling drive power is fed by a traveling electric motor.
 	Matsumoto et al. in figures 1-9, disclose an electric mower having electric motors (16), which can be used to provide a drive power for the riding mower. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Finkner et al. by further comprising the electric motor disclosed by Matsumoto et al. in order to control emission of exhaust gas.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618